Citation Nr: 0703767	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  04-16 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1943 to October 
1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision by the Veterans 
Affairs (VA) Medical and Regional Office Center (RO) in 
Wichita, Kansas

The issues being remanded, service connection for bilateral 
hearing loss and tinnitus, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 1985 rating decision, the RO denied service 
connection for hearing loss.  A notice of disagreement was 
not received within the subsequent one-year period.

2.  Evidence submitted since the RO's February 1985 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's February 1985 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2005).




2.  New and material evidence has been received since the 
RO's February 1985 rating decision; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005), 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  With regard to the issue of whether new 
and material evidence has been received to reopen the claim 
of service connection for bilateral hearing loss disability, 
the veteran's claim is being granted to the extent that it is 
reopened.  As such, any deficiencies with regard to VCAA are 
harmless and nonprejudicial.


New and Material Evidence

In a February 1985 rating decision, the RO denied service 
connection for hearing loss on the basis that hearing loss 
was not shown during service or within the one year period 
following separation from service; and that the initial 
diagnosis was too remote from service.  A notice of 
disagreement was not received within the subsequent one-year 
period.  The RO's February 1985 rating decision is final.  38 
U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Since the prior final decision, evidence has been added to 
the claims file.  The pertinent additional evidence of record 
includes a July 2003 VA audiological examination.  The 
examiner noted that it was as likely as not that hearing loss 
resulted from military acoustic trauma.  In January 2004, 
another VA audiological examiner opined that it was not 
likely that hearing loss resulted from acoustic trauma during 
service.  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  One of the bases for the prior denial was a lack 
of a medical nexus as the initial diagnosis was too remote 
from service.  

The July 2003 VA audiological examiner's opinion is new and 
material.  It includes competent evidence that cures the 
prior evidentiary defect as this examiner related current 
hearing loss to service.  The Board accepts this evidence as 
new and material without weighing the probative value against 
contrary evidence.  See Justus.

Thus, evidence submitted since the RO's February 1985 
decision, consisting of the July 2003 VA audiological 
examiner's opinion, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  New and material 
evidence has been received since the RO's February 1985 
decision; thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
bilateral hearing loss is granted, to this extent only.


REMAND

Pursuant to VCAA, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103. 

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  Additionally, the VA's duty to assist the veteran 
includes informing him of which evidence VA will provide and 
which evidence claimant is to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Although the claims file contains a November 2003 VCAA letter 
regarding new and material evidence, and purports to include 
an attachment entitled "What evidence must show", a copy of 
that attachment is not of record, and it is not clear that 
the veteran received VCAA notice regarding service connection 
as opposed to new and material evidence. 

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  The AMC should then readjudicate the 
claims on appeal, service connection for 
bilateral hearing loss disability and 
tinnitus,  in light of all of the evidence of 
record as well as the decision above.  If any 
issue remains denied, the veteran should be 
provided with a supplemental statement of the 
case as to any issue remaining on appeal, and 
afforded a reasonable period of time within 
which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


